DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-12, filed 03/18/2021, with respect to the objections and rejections raised in the office action dated 02/05/2021 have been fully considered and are persuasive, therefore they have been withdrawn. Applicant’s claim amendment to claim 1 raises new issues but are resolved by the examiner’s amendment below. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Durelli (reg. no. 74882) on April 13, 2021.
The application has been amended as follows: 

The claims have been replaced by the claim set as presented in the attached PDF document titled ‘Proposed_Claim_Amendments_4-13-2021.pdf‘.
The amendments to claims have been made to remedy U.S.C. 112 issues and to place the case into condition for allowance. The claim limitation at issue in claims 2 and 3 pertains to “in a direction away from the sealing surface”, which did not have adequate support to satisfy the written description requirement; this issue was remedied by amending claims 2 and 3 to delete the phrase “away from the sealing surface” and insert in its place “from a high pressure area side of the portion of the throttling channel towards a low pressure area side of the portion of the throttling channel”; and to cancel the depending claims 18-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious a hydraulic machine comprising a first part and a second part, wherein the first part and the second part are movable relatively to each other in abutting relation, the first part comprises a pressure chamber having a pressure chamber opening in a contact face contacting a sealing face of the second part, the second part comprises a low pressure area connected to a low pressure opening in the sealing face and a high pressure area connected to a high pressure opening in the sealing face, wherein during a movement of the first part with respect to the second part in a moving direction the pressure chamber opening comes alternatingly in overlap with the low pressure opening and the high pressure opening, wherein a throttling channel in the second part connects the low pressure area with an area in the sealing face in moving direction in front of the low pressure opening, wherein 
Applicant’s claim 1 is directed towards hydraulic machines such as a swash plate pump having a rotary cylinder block (‘first part’ in the claims) movably (rotatably) abutting a housing/valve plate (‘second part’ in the claims), wherein the housing/valve plate has a throttle channel with a nozzle that is removable from the housing/valve plate. While the prior art discloses many different hydraulic machines with a ‘first part’ movably abutting against a ‘second part’ with various forms of throttle channels in the housing/valve plate similar to as claimed, none disclose a nozzle element that is part of a throttle channel that is removable or replaceable from the second part (housing/valve plate). Although MPEP 2144.04 (V) (C) discusses case law for “Making Separable”, this does not appear to apply in this case because the prior art does not disclose any reason to make the throttling channel nozzle removable from the second part and therefore would not be obvious to do so absent impermissible hindsight. Applicant’s inventive removable nozzle element allows applicant’s device to be able to be tuned to specific operation conditions by changing only the nozzle element which reduces the number of variants of port plates needed to cover a wide range of applications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hofmann et al. (US 20140150640) discloses a valve hydraulic machine with a first part that rotates relative to a second part having high and low pressure areas with a removable insert in the valve plate that has flow holes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163.  The examiner can normally be reached on M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DUSTIN T NGUYEN/Examiner, Art Unit 3745                                                                                                                                                                                                        April 13, 2021